 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSIE LUIS RENEAUX,                              No. 2:20-cv-02139 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    FEDERAL DISTRICT COURT OF
      CALIFORNIA,
15
                         Respondent.
16

17          The court is in receipt of petitioner’s letter. ECF No. 16. The court will liberally construe

18   this document as a request for an extension of time to file petitioner’s opposition, or statement of

19   non-opposition, to respondent’s motion to dismiss. In other words, petitioner must try to oppose,

20   if he so desires, the merits of the motion to dismiss as best he can. Good cause appearing, IT IS

21   HEREBY ORDERED that:

22          1. Petitioner’s request for an extension of time is granted (ECF No. 16); and

23          2. Petitioner shall file an opposition, or statement of non-opposition, to respondent’s

24   motion to dismiss within thirty days from the date of this order.

25   Dated: May 13, 2021
                                                 /s/ Gregory G. Hollows
26                                       UNITED STATES MAGISTRATE JUDGE
27

28
